 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood Machineryand Chemical Corporation,Westvaco MineralProducts DivisionandInternational Chemical Workers Union,AFL-CIO,Petitioner.Case'No. 17-RO-L2253.August 9; 1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for eertification upon consent electionentered into by the panties oil April 27, 1956, an election bb secietballot was conducted on May 10, 1956, among the employees at theEmployer's Lawrence, Kansas, plant, under the direction and super-vision of the Regional Director for the Seventeenth Region.At theconclusion of the election, the parties were fu'rni'shed with a tally ofballots which shows that of approximately 74 eligible voters, 71 castballots, of which 35 were cast for the Petitioner, 35 against the Peti-tioner, and 1 vote was challenged.As the challenged ballot was sufficient to affect the 'results of theelection, the Regional Director conducted an investigation, and oxiJune 26, 1956, issued and served upon the parties his report in whichhe recomihende'd to the Board that the challenge be sustained.ThePetitioner thereafter filed timely exceptions to the report.Upon the entire record in this case, the Board makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent eiployees ofthe Eth lover.3.A question affec`tiiig coinnierce exists conceriiiiig the reliresenta-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap=pfopriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and 'maintenance employees at the Employer's Law=rents,Kansas, plant, excludiiig office clerical employees, salariedclerical employees, laboratory employees, terriporar'y plant and main-tenance employees, professional and administrative employees, guards,watchmen, and all supervisors within the meaning of the Act.5.The challenged ballot : ,Calvert D. Elliott, whose vote was challenged, was hired in August1955 as a temporary CO2 loader for approximately 6 weeks. On Oc-tober 4, 1955, a permanent employee, Herring, was injured and Elliottwas retained until Herring's return to work. In February 1956 El-liott's supervisor,Archung, stated that upon Herring's return theCompany intended to transfer Elliott from his temporary loader job to116 NLRB No 71. FOOD MACHINERY AND CHEMICAL CORPORATION553a permanent job as yard laborer.Herring returned to work in April1956.During the week of April 16,1956, while Elliott was still work-ing as a temporary loader on the 4 to 12 p. in. shift, Archung toldElliott to report for a permanent yard laborer's job on April 23.Elliott was also told that when he took the permanent job, he wouldbe considered a probationary employee for 60 days, after which hewould be placed on the regular payroll in accordance with the estab-lished practice of the Employer.At a preelection conference, which took place the day before the elec-tion, the Petitioner noted that Elliott's name was not on the list ofeligible voters.The Employer's representative stated that Elliott wasnot eligible to vote because he had not achieved status as a permanentemployee during the eligibility period which ended April 23, at 8 a. m.The parties were unable to reach an agreement concerning this issueand Elliott was allowed to vote under challenge.On the basis of the above, the Regional Director found that as theat 8 a. in. and Elliott had worked during that -period only as a tempo-rary employee, which category -had been specifically excluded by theparties, he was not eligible to vote.He therefore recommended thatthe challenge to his vote be sustained.The Petitioner's exceptions allege that Elliott commenced workingas a permanent employee when he replaced the injured Charles Her-ring, but it alleges -insufficient facts in support of this contention togainsay the findings of the Regional -Director.It is well established in Board policy that, in order to be eligibleto vote, an employee must have worked in the appropriate categoryduring the payroll eligibility period and on the date of the election.It is clear that during the eligibility period Elliott was employed asa temporary worker, a category which was specifically excluded bythe stipulation, and did not attain permanent status until the weekfollowing the eligibility -period.The Board has held that individualshired before,the eligibility period but who did not begin work untilafter such period are not entitled to vote in the election.'Becauseit appears that Elliott did not work as a permanent employee at anytime during the eligibility period, we find that he was ineligible to votein the election.We therefore adopt the Regional Director's recom-mendation, and sustain the challenge to Elliott's ballot.In view of the fact that Petitioner did not receive a majority of[The Board certified that a majority of the valid ballots was notcast for International ,Chemical Workers Union, AFL-CIO, and thatI Cull States Asphalt Company,106 NLRB 1212,1214;Barry Controls,Incorporated,113 NLRB 26, 27 554DECISIONSOF NATIONALLABOR RELATIONS BOARDthis labor organization is therefore not the exclusive representativeof the employees of the Employer in the unit heretofore foundappropriate.]CHAIRMAN LEEnoM and MEMBER MuRnOCK took no part in the con-sideration of the above Decision and Certification of Results ofElection.B. L. Montague CompanyandInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,Local No. 687,AFL-CIO.Case No. 11-CA-933. August10,1956DECISION AND ORDEROn March 23, 1956, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following additions.The sole issue is whether the Respondent violated the obligation im-posed under Section 8 (a) (5) of the Act by failing to bargain in goodfaith with the union representing its employees.This case concerns the Charging Union's unsuccessful efforts fromAugust through November 1955 to negotiate a contract with the Em-ployer.The facts, as found by the Trial Examiner, are these:The Union, International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Local No. 687, AFL-CIO, had reopened its collective-bargaining contract with the Re-spondent in order to negotiate wage changes.The parties first meton August 15, and the union representatives requested a wage increaseof 15 cents per hour and an additional paid holiday. The Employer'srepresentatives refused both requests.Plant Manager Felton gaveseveral reasons for this refusal: the Respondent paid wages equal to1 The Intermediate Report incorrectly states that the Unionwas certified on May 16,1952, as representative for the employees of the Employer.The date shouldread May14, 1952.116 NLRB No. 77.